Weinstein, J.,
concurs insofar as the appeal from the order *621is dismissed and the judgment is modified, but otherwise dissents and votes to further modify the judgment by deferring the sale of the marital residence until the youngest child of the parties reaches the age of 18 years or is sooner emancipated, and by (1) deleting the seventh decretal paragraph thereof and substituting therefor a provision awarding the plaintiff sole possession of the marital residence located at 10 Ebbtide Lane, Dix Hills, New York, until the youngest child reaches the age of 18 years or is sooner emancipated at which time the residence will be put up for sale, (2) adding to the eighth and ninth decretal paragraphs thereof after the words "ADJUDGED, that”, the words, "upon the ultimate sale of the residence”, (3) deleting from section (a) of the eleventh decretal paragraph thereof the words "to be paid to her out of defendant’s share of the net proceeds of the sale of the marital residence” and substituting therefor the words "to be transferred to her via a qualified domestic relations order”, (4) deleting from sections (b) and (c) of the eleventh decretal paragraph thereof the words "out of defendant’s share of the net proceeds of the sale of the marital residence”, (5) deleting from section (d) of the eleventh decretal paragraph thereof the words "of defendant’s share of the net sale proceeds of the marital residence”, and (6) deleting from sections (k) and (l) of the eleventh decretal paragraph thereof the words "out of plaintiff’s share of the net sale proceeds of the marital residence”, with the following memorandum, in which Eiber, J., concurs. Unlike the majority, I am of the view that the trial court erred in directing an immediate sale of the former marital residence. As the majority has noted, this court has generally evinced a propensity for allowing a custodial parent to retain sole occupancy of the marital residence at least until the youngest child attains the age of 18 or is sooner emancipated (see, Cassano v Cassano, 111 AD2d 208, 210; Hillmann v Hillmann, 109 AD2d 777, 778; Patti v Patti, 99 AD2d 772, 773). Among the factors to be considered in determining "the need of [the] custodial parent to occupy or own the marital residence” (Domestic Relations Law § 236 [B] [5] [d] [3]) are the cost of maintaining that residence as opposed to alternative living accommodations, the length of time the children lived in the marital residence and the availability of replacement housing in the same community (see, Cassano v Cassano, supra; Patti v Patti, supra).
In the instant case, the trial court ordered the sale of the marital residence based upon its belief that the parties could simply not afford to incur the costs of maintaining that *622particular residence. In the language of the court, "Quite simply, the parties could not afford the luxuries they gave to themselves”. Furthermore, the court viewed the residence as the only major salable asset of sufficient value to pay off the marital debts with sufficient funds remaining to allow for a substantial distribution to each party.
Although it appears, at first blush, that the cost of housing outside the Dix Hills area would be substantially below the cost of maintaining the marital residence, the projected savings may be somewhat illusory when certain factors are considered. While the defendant testified that his investigations had revealed that the plaintiff could rent a three-bedroom home in a "nice” area of Long Island for between $1,100 and $1,300 per month, the record is devoid of any indication that this sum includes any of the expenses necessarily associated with the upkeep of a home, i.e., utilities, telephone and insurance. Based on the ages of the three children, alternative housing of at least three bedrooms would be required for the next 10 years. Considering the increases in rent which could be expected during that period, it is reasonable to conclude that it would not be long before the cost of renting would exceed the present mortgage payment on the marital residence. In view of the ages of the children and their strong ties to the community, I believe that the wife should be permitted to retain possession of the marital residence until the youngest child becomes 18 or is sooner emancipated. Notwithstanding the defendant’s contention that he is in debt and unable to afford the maintenance of the marital residence, the record reveals that at the time of trial, his position in West Virginia guaranteed him an income of $100,000 per year and, based on his past income, he is readily capable of earning substantially more. There is no reason to doubt that once he settles into a new practice, his earnings will soon reach levels equalling or exceeding those of his New York practice. Consequently, he should be compelled to assume a substantial portion of the cost of maintaining his family in the marital residence.
Although the trial court believed that the sale of the marital residence was required in order to pay off what the court termed "marital debts”, the record reveals that the major portion of this marital debt was incurred by the defendant as a means of paying income taxes. The total debt computed by the court was $47,623. In light of the husband’s substantial income and in view of the fact that the trial court awarded him $50,000 worth of accounts receivable from the *623sale of his New York practice, equity dictates that the husband should be responsible for the payment of these debts.
In conclusion, I concur with the majority’s modifications of the judgment appealed from. However, consistent with my view that the immediate sale of the marital residence should not have been ordered, I would also further modify the judgment appealed from as set forth above.